***NOT FOR PUBLICATION IN WEST’S HAWAI'I REPORTS AND PACIFIC REPORTER***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-12-0000897
                                                              25-FEB-2016
                                                              03:04 PM




                              SCWC-12-0000897



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


          CIERRA ANN M. KAM, Petitioner/Defendant-Appellant.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000897; CASE NO. 1DTA-12-00359)



                       SUMMARY DISPOSITION ORDER

              (By: Recktenwald, C.J., Nakayama, McKenna,

                       Pollack, and Wilson, JJ.)


            Petitioner/Defendant-Appellant Cierra Ann Kam seeks


review of the Intermediate Court of Appeals’ (ICA) January 20,


2015 Judgment, entered pursuant to its November 26, 2014 Opinion,


affirming the District Court of the First Circuit’s September 28,


2012 Judgment and Notice of Entry of Judgment.1          The district


court found Kam guilty of Operating a Vehicle Under the Influence



     1

            The Honorable David W. Lo presided.

  ***NOT FOR PUBLICATION IN WEST’S HAWAI'I REPORTS AND PACIFIC REPORTER***


of an Intoxicant (OVUII) as a repeat offender, in violation of

Hawai'i Revised Statutes (HRS) § 291E-61; and Operating a Vehicle

after License and Privilege Have Been Suspended or Revoked for

Operating a Vehicle Under the Influence of an Intoxicant

(OVLPSR-OVUII) as a first-time offender, in violation of HRS

§ 291E-62.

            On certiorari, Kam contends, inter alia, that the ICA


erred in holding that the district court properly permitted the


State to amend the charge against Kam to allege the required mens


rea for the offense.     Kam argues that the defective charge


rendered the district court without jurisdiction over the case,


and, therefore, without jurisdiction to permit the State to amend


the charge.    We disagree.    In Schwartz v. State, we recently held


that “the failure of a charging instrument to allege an element


of an offense does not constitute a jurisdictional defect that


fails to confer subject-matter jurisdiction to the district


court.”    No. SCWC-10-199, 2015 WL 7370086, at *21 (Haw. Nov. 19,


2015).    Accordingly, the ICA correctly concluded that the


district court properly permitted the State to amend the charge. 


            We further conclude that Kam’s remaining claims lack


merit. 





                                     2

  ***NOT FOR PUBLICATION IN WEST’S HAWAI'I REPORTS AND PACIFIC REPORTER***


     IT IS HEREBY ORDERED that the ICA’s Judgment on Appeal is

affirmed.

            DATED:   Honolulu, Hawai'i, February 25, 2016.


Taryn R. Tomasa                   /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Brian R. Vincent

for respondent                    /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson





                                     3